     Case 3:21-cv-00433-RGJ Document 1 Filed 07/06/21 Page 1 of 7 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

MICHAEL A. JONES,                           )
                                            )
        Plaintiff,                          )
                                            )
v.                                          ) CAUSE NO: 3:21-cv-433-RGJ
                                            )
HORIZONS YOUTH SERVICES, LC                 )
                                            )
                                            )
        Defendants.                         )


                     COMPLAINT AND DEMAND FOR JURY TRIAL


                                   I. NATURE OF THE CASE


        1.     Plaintiff, Michael A. Jones (“Jones” or “Plaintiff”), by counsel, brings this

action against Defendant, Horizons Youth Services, LC (“Defendant”), alleging

violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et.

seq. and the Kentucky Civil Rights Act.

                                        II. PARTIES

        2.     Jones, at all relevant times to this ligation, resided within Jefferson

County, which is within the geographical boundaries of the Western District of

Kentucky.

        3.     Defendant is a limited liability company that maintains offers and

conducts business within the Western District of Kentucky.
   Case 3:21-cv-00433-RGJ Document 1 Filed 07/06/21 Page 2 of 7 PageID #: 2




                           III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C§1331; 28 U.S.C. §1343; 28 U.S.C. §1367; and 42 U.S.C.

§2000e-5(f)(3).

       5.     Defendant is an “employer” as that term is defined by 42 U.S.C. §2000e(b)

and KRS3444.030(2).

       6.     Jones was an “employee” as that term is defined by 42 U.S.C.§2000e(f) and

KRS344.030(5).

       7.     Jones satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission against Defendant alleging discrimination based on his sex

and retaliation. Jones received his Notice of Suit Rights and timely files this action.

       8.     A substantial part of the events, transactions, and occurrences concerning

this case arose in the geographical environs of the Western District of Kentucky; thus,

venue is proper in this Court.

                             IV. FACTUAL ALLEGATIONS

       9.     Jones began working for the Defendant in or about September 2019, as a

Culinary Arts Instructor at the Whitney Young Job Corps Center (“Center”).

       10.    At all relevant times, Jones met or exceeded Defendant’s legitimate

performance expectations.




                                              2
   Case 3:21-cv-00433-RGJ Document 1 Filed 07/06/21 Page 3 of 7 PageID #: 3




       11.    In early November 2019, Jones informed a coworker, Miracle Howard,

that her sexual advances were no longer welcome. Howard did not react favorably to

Jones’ requests that she stop sexually harassing him.

       12.    Howard frequently physically touched and engaged in sexual innuendo

with males at the Center.

       13.    After Jones requested that Howard stop harassing him, she began

incessantly calling and texting Jones, leaving messages of that were sexual and

derogatory in nature.

       14.    Howard also began threatening Jones’ job in her messages. In one

message, she reminded Jones that she knew people in high positions at the Center that

can get him fired. Howard was referring to Deandrea McKinney, Academic Manager,

and Deidra Perry, Human Resource Manager.

       15.    When Jones refused to answer Howard’s messages, she began calling his

desk phone which interfered further with his ability to do his job.

       16.    In or about December 2019, Howard approached Jones and accused him

of having an intimate relationship with Tonya Walker, Finance Director. Howard

spread this rumor at an all-staff training and at the Christmas Party. Jones was not

having a relationship with Walker and the rumors started by Howard significantly

interfered with his ability to do his job.

       17.    Howard began asking Jones to come to her house to do chores for her,

such as hanging a TV on the wall. Jones saw these requests as Howard manipulating

opportunities to get him alone in her house and, appropriately, declined.

                                             3
   Case 3:21-cv-00433-RGJ Document 1 Filed 07/06/21 Page 4 of 7 PageID #: 4




      18.    Jones complained about Howard’s conduct to Dr. Stephanie Barber,

Center Director. Dr. Barber set up a mediation. At the end of the mediation, Dr. Barber

told Jones and Howard to stay out of each other’s areas.

      19.    Following the mediation, the hostile work environment did not improve.

Howard persisted spreading sexual rumors about Jones.

      20.    In early 2020, Jones was promoted to Cafeteria Manager; however, for

over a month and a half, Perry did not allow him to transition into his new role. Perry

told him that he could not transition until there was a replacement for his prior

position; however, other individuals were allotted to immediately transition into their

new role despite a replacement not yet being identified. For example, Howard was

allowed to immediately transition to her new role when she was promoted in 2020 to

Business Community Liaison.

      21.    In response to Jones’ complaint, Dr. Barber threatened Jones with a PDN

and Perry was not disciplined for treating Jones less favorably than similarly situated

females.

      22.    While the rumors of Jones and Walker having a sexual relationship that

were perpetuated by Howard continued to circulate, Defendant did nothing to quell the

rumors or discipline the wrongdoers. Instead, Dr. Barber instructed Jones to stop

bringing his complaints to Human Resources.

      23.    Because the sexual harassment and hostile work environment persisted,

Jones was left with no choice but to submit his resignation. The separation of his

employment due to the hostile work environment amounts to a constructive discharge.

                                            4
    Case 3:21-cv-00433-RGJ Document 1 Filed 07/06/21 Page 5 of 7 PageID #: 5




                                 V. CAUSES OF ACTION

       24.    Jones hereby incorporates paragraphs one (1) through twenty-three (23) of

his Complaint.

       25.    Defendant has allowed Jones to be harassed and discriminated against

him based on his sex.

       26.    Defendant’s actions were intentional, willful, and in reckless disregard of

Jones’ rights as protected by the Kentucky Civil Rights Act and Title VII of the Civil

Rights Act of 1964.

       27.    Jones has suffered and continues to suffer damages as a result of

Defendant’s unlawful actions.

                                VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Terrance Jones, by counsel, respectfully requests that

this Court find for Plaintiff and:

       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that discriminates against any employee on the basis of his/her race and sex

;

       2.     Order that the Plaintiff be awarded any back pay he would have earned,

including fringe benefits, with related monetary benefits and interest thereon, absent

Defendant’s unlawful acts;




                                            5
   Case 3:21-cv-00433-RGJ Document 1 Filed 07/06/21 Page 6 of 7 PageID #: 6




       3.      Award the Plaintiff compensatory damages, consequential damages, and

lost wages and benefits in an amount sufficient to compensate Plaintiff for the damages

caused by the Defendant’s unlawful actions;

       4.      Award the Plaintiff punitive damages;

       5.      Award Plaintiff his attorney fees, litigation expenses, and costs incurred as

a result of this action;

       6.      Award the Plaintiff pre- and post-judgement interest on all sums

recoverable; and

       7.      Grant such other relief as may be just and proper.

                                           Respectfully Submitted,

                                           BIESECKER DUTKANYCH & MACER, LLC

                                           By: /s/Andrew Dutkanych III
                                           Andrew Dutkanych III, Attorney No. 23551-49
                                           144 North Delaware Street
                                           Indianapolis, IN 46204
                                           Telephone: (317) 991-4765
                                           Facsimile:    (812) 424-1005
                                           Email:         ad@bdlegal.com
                                           Counsel for Plaintiff, Michael Jones



                              DEMAND FOR JURY TRIAL

       Plaintiff, Michael Jones, by counsel, request a trial by jury on all issues deemed

so triable.

                                           Respectfully Submitted,

                                           BIESECKER DUTKANYCH & MACER, LLC


                                              6
Case 3:21-cv-00433-RGJ Document 1 Filed 07/06/21 Page 7 of 7 PageID #: 7




                                 By: /s/Andrew Dutkanych III
                                 Andrew Dutkanych III, Attorney No. 23551-49
                                 144 North Delaware Street
                                 Indianapolis, IN 46204
                                 Telephone: (317) 991-4765
                                 Facsimile:    (812) 424-1005
                                 Email:         ad@bdlegal.com
                                 Counsel for Plaintiff, Michael Jones




                                   7
